Case:19-04547-BKT13 Doc#:76 Filed:11/10/20 Entered:11/10/20 09:45:27                   Desc: Main
                           Document Page 1 of 2
                  IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF PUERTO RICO


 IN RE:                                                               CASE NO. 19-04547-BKT

 GIOVANNI MARIN IRIZARRY
 WALESKA OLIVO SANTIAGO                                               CHAPTER 13



       DEBTOR(S)
 _________________________________/

                       MOTION TO INFORM AS TO STATUS OF PROCEEDINGS

 TO THE HONORABLE COURT:

          COMES NOW, UNDERSIGNED COUNSEL, and in support of the instant Motion to

 Inform, herein STATES, ALLEGES, and PRAYS as follows:

          1.     A hearing on Confirmation is scheduled in the above captioned matter for November
 12, 2020. See, Dk. #73.
          2.     To prepare the case for confirmation Undersigned Counsel has undertaken multiple
 steps to contact Debtor and request the necessary documents. Notwithstanding Undersigned’s best
 efforts, however, contact with the Debtor has not been successful.
          3.     Accordingly, Undersigned herein respectfully informs this Honorable Court that he
 has lost meaningful contact with the Debtor. Accordingly, the Debtor’s case stands where it stands,
 and Undersigned cannot significantly move the case forward in absence of the Debtor’s cooperation.
          4.     Undersigned respectfully requests that this Honorable Court be informed by the
 information herein.
           WHEREFORE it is informed to this Honorable Court to take notice of the above
 mentioned and grant any relief it deems just and proper.

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this same date, I electronically filed the above document with
 the Clerk of the Court using the CM/ECF System which will send a notification, upon information and
 belief, of such filing to the followings: THE UNITED STATES TRUSTEE.
Case:19-04547-BKT13 Doc#:76 Filed:11/10/20 Entered:11/10/20 09:45:27   Desc: Main
                           Document Page 2 of 2
                  IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF PUERTO RICO


       RESPECTFULLY SUBMITTED

       IN SAN JUAN, PUERTO RICO, this 10th day of November 2020.

                                             THE BATISTA LAW GROUP, PSC
                                             Jesus E. Batista 227014
                                             PO BOX 191059
                                             SAN JUAN PR 00919
                                             Telephone: (787) 620-2856
                                             Facsimile: (787) 620-2854
                                             E-mail: jeb@batistasanchez.com
                                             /s/ Jesus E. Batista, Esq.
